Jenkins, P. J.
In this suit for damages on account of injuries alleged to have been occasioned to plaintiff’s mule by a runaway team of defendant, in which a verdict was rendered for plaintiff, no error of law is assigned. Whether or not the testimony indicating knowledge on the part of the owner that the team had run away on another occasion would bring the action within the purview of section 4417 of the Civil Code (1910), relating to liability for keeping and careless management of vicious or dangerous animals, the allegations and proof make out a case, under authority of Phillips v. Dewald, 79 Ga. 732, 735 (7 S. E. 151, 11 Am. St. Rep. 458), and Browder-Manget Co. v. Calhoun Brick Co., 138 Ga. 277, 279 (75 S. E. 243), on account of what the jury was authorized to find was the negligence of the defendant in leaving the team unhitched and unattended in the town street, regardless of any dangerous or vicious *207disposition on tlieir part. While the evidence for the plaintiff on this point was somewhat weak, his own testimony that the team was “left on the street without a driver” is sufficient to render this court powerless to set aside the approved verdict of the jury. See also 3 Corpus Juris, 93; 1 R. C. L. 1108-1110.
Decided November 23, 1923.
J. F. Goliglvlly, for plaintiff in error.
T. W. Evans, II. A. Allen, contra.

Judgment affirmed.


Stephens and Bell, JJ., concur.